UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1748


MY’KA EL,

                     Plaintiff - Appellant,

              v.

R. PRESTON, JR.; M. WILDE; CHARLOTTE MECKLENBURG POLICE
DEPARTMENT,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Kenneth D. Bell, District Judge. (3:19-cv-00090-KDB-DSC)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


My’Ka El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       My’Ka El seeks to appeal the district court’s orders denying his motion for

appointment of counsel and granting Defendant Wilde’s motion for a stay pursuant to the

Servicemember Civil Relief Act, 50 U.S.C.A. §§ 3901 to 4043 (West Supp. 2019). This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders El seeks to

appeal are neither final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2